PER CURIAM:
Appellant Joao Rodrigues-Novo and his wife appeal from the trial court’s grant of summary judgment for appellees on appellants’ claim for negligence resulting from a construction site accident. The trial court relied on appellees’ immunity from suit based on the status of each as a “statutory employer” under the Maryland Workers’ *146Compensation Act. Md.Code Ann., Labor & Empl. § 9-509 (1991, 1999 Repl. Vol.). After resolving the other issues on appeal, we certified to the Maryland Court of Appeals the question of law whether appellee Washington Metropolitan Area Transit Authority was such a statutory employer. Rodrigues-Novo v. Recchi America, Inc., 838 A.2d 1135, 1136 (D.C.2003). The Maryland court has answered that question in the affirmative. Rodrigues-Novo v. Recchi America, Inc., 381 Md. 49, 78, 846 A.2d 1048, 1065, 2004 Md. Lexis 193, *5 (2004).
On the basis of that response to the certified question and for the other reasons set forth in our order of certification, the judgment on appeal is
Affirmed.1

. Any pending motions in this appeal are denied as moot.